DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office as relied upon the Machine Translation of priority document KR 10-2014-0111719 as the English equivalent of WIPO publication WO 2014/142467 A1 (herein referred to as “Eom et al”).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which is dependent on Claim 5, recites “the organic material layer comprises one or more of the compounds having different structures.”  However, “the compounds” lacks antecedent basis.  The Office has interpreted “the compounds” to refer to a plurality of compounds according to Claim 1 that may be present in the organic material layer.  Clarification is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. (WO 2014/142467 A1).
Eom et al. discloses compounds of the following form:

    PNG
    media_image1.png
    180
    412
    media_image1.png
    Greyscale

([9]) where rings A and B = C6-30 aromatic ring ([0043]); examples of aromatic rings include benzene and naphthalene ([0046]).  Embodiments are disclosed:

    PNG
    media_image2.png
    183
    149
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    176
    148
    media_image3.png
    Greyscale

(page 13) such that (for 3-19) X = N-L2-Ar2 (with L2 = single bond and Ar2 = phenyl), L1 = single bond, Ar1 = phenyl, b = 0, a = 2, and R1s = bonded to each other to form a ring of Formulae 1 and 2 as defined by the Applicant; Ar1-2 = Formula A-2 as defined by the Applicant (with Q5-9 = CH).  However, Eom et al. does not explicitly disclose a compound that fully reads on the Applicant’s formulae, particularly in regards to the presence of a naphthalene group fused between the two indole groups (see dotted 3-19 as disclosed by Eom et al. such that it fully corresponds to Formulae 1 and 2 as defined by the Applicant (with b = 0).  The motivation is provided by the fact that the modification merely involves the substitution of one group (benzene) for a functional equivalent (naphthalene) which can be easily envisioned from the scope of Eom et al.’s general formula (i.e., in regards to ring B) as well as from its other disclosed embodiments, thus rendering the production predictable with a reasonable expectation of success.
	Eom et al. further discloses the following organic electroluminescent (EL) device for the construction of OLED displays ([0037]-[0038]):

    PNG
    media_image4.png
    494
    418
    media_image4.png
    Greyscale

(Fig. 1) comprising substrate (110), anode (120), hole-transporting layer (140), light-emitting layer (150), electron-transporting layer (160), and cathode (180); its inventive comprise the light-emitting layer as phosphorescent host material ([0124]-[0126]).  The organic material layers (including the light-emitting layer) is formed via methods such as spin coating ([0035]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Eom et al. (WO 2014/142467 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    180
    412
    media_image1.png
    Greyscale

([9]) where rings A and B = C6-30 aromatic ring ([0043]); examples of aromatic rings include benzene and naphthalene ([0046]).  An embodiment is disclosed:

    PNG
    media_image3.png
    176
    148
    media_image3.png
    Greyscale

(page 13).  However, it is the position of the Office that neither Eom et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups in combination with the nature of the specific condensed heterocyclic group.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.